1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                             )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, AND DISMISSING
                                                         DEFENDANT SALVADO, WITHOUT
14                                                   )   PREJUDICE, PURSUANT TO RULE 4(M) OF
     M. HERNANDEZ, et al.,
                                                     )   THE FEDERAL RULES OF CIVIL PROCEDURE
15                  Defendants.                      )
                                                     )   [ECF No. 29]
16                                                   )

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983.
19          On December 17, 2018, the Magistrate Judge issued a Findings and Recommendation
20   recommending that Defendant Salvado be dismissed from the action, without prejudice, pursuant to
21   Rule 4(m) of the Federal Rules of Civil Procedure. The Findings and Recommendation was served on
22   Plaintiff and contained notice that objections were to be filed within fourteen days. No objections
23   were filed and the time to do so has expired.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
26   Recommendation to be supported by the record and by proper analysis.
27   ///
28   ///
                                                         1
1           Accordingly, it is HEREBY ORDERED that:

2           1.     The December 17, 2018, Findings and Recommendation (ECF No. 29) is adopted; and

3           2.     Defendant Salvado is dismissed, without prejudice, pursuant to Rule 4(m) of the

4    Federal Rules of Civil Procedure.

5
6    IT IS SO ORDERED.

7    Dated: April 12, 2019
                                               SENIOR DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
